Citation Nr: 1312868	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  09-41 066	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1956 to December 1957.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In February 2011, this claim was reopened and remanded, in part for an adequate VA examination.  In May 2011 and July 2012, the claims were again remanded for an adequate VA examination.  An interim (January 2013) rating decision, the RO granted the Veteran service connection for tinnitus and that matter is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

In April 2013, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing his appeal in the matter of service connection for hearing loss; there are no questions of fact or law in the matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim of service connection for hearing loss; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in the matter of service connection for hearing loss, further discussion of the impact of the VCAA on this matter is not necessary.

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

On April 2, 2013, the Board received an Appeals Satisfaction Notice signed by the Veteran stating: 

I have received recent correspondence regarding the decision to grant one or more of my issues on appeal.  Based on the decision rendered, I am satisfied and wish to withdraw any remaining issues that have been remanded (sent back) to the Appeals Management Center (AMC) by the Board for further development.  By signing and submitting this form, I am asking to withdraw any remaining issue contained in my recent Board remand order and ask that the AMC discontinue further development actions. 

Inasmuch as the Veteran has withdrawn his appeal in the matter of service connection for hearing loss, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed to this extent.


ORDER

The appeal seeking service connection for hearing loss is dismissed.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


